Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible
for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has
been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37
CFR 1.114. Applicant's submission filed on 10/27/21 has been entered.

Information Disclosure Statement 
3. 	The information disclosure statement (IDS) was submitted on 10/28/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Supplemental Amendment
4.	As per Applicant’s instruction as filed on 11/02/21, claims 1-2, 7-9, and 14 have been amended, claims 3-6 and 10-13 have been canceled, and claims 15-18 has been newly added.

Response to Remarks
5.	Applicant's remarks as filed on 11/02/21 and 10/27/21 have been fully considered. 

Allowable Subject Matter
6. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1-2, 7-9, and 14-18 are allowed.  
Independent claims 1, 8, and 15, and corresponding dependent claims 2, 7, 9, 14, and 16-18 (by virtue of dependencies) are allowed as having incorporated the allowable subject matter (currently amended features with extra emphasis on the transform kernels indicated by the transform information belonging to a first and a second transform group based on the size of the current block being 32x32 and the size of the region is determined as 32x32 and 16x16, respectively).
The prior art of record fails to anticipate or make obvious the allowable subject matter (novel features) as specified in claims 1, 8, and 15.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".  
					
Conclusion 
7.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Choi et al (2020/0177901 A1), Video decoding/encoding apparatus/method using multi-core transform.
Note: Choi et al at least teaches transform kernels indicated by a transform index including a pair of a horizontal transform kernel and a vertical transform kernel (Fig. 5; paras. [0074-0076]).
B)	New et al (2011/0026593 A1), Image processing apparatus/method and integrated circuit.
C) 	Koo et al (2018/0115787 A1), Apparatus/Method for encoding and decoding video signals.  

8. 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Shawn An whose telephone number is 571-272-7324. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383. 

9. 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/SHAWN S AN/Primary Examiner, Art Unit 2483